DAUKSCH, Judge.
This is an appeal from a judgment for costs on appeal. The appeal for which costs were awarded was Harrod v. Mason, 513 So.2d 159 (Fla. 5th DCA 1987), rev. denied, 520 So.2d 585 (Fla.1988). This court affirmed the judgment as to four tenants, but reversed the majority of the damages awarded to the remaining 25 tenants. Tenants now argue, inter alia, the trial court erred in assessing appellate costs against all 29 tenants. Owners concede that four of the tenants, the Taylors, McClung, Kilmer, and the Cornishes, should not have had appellate costs assessed against them because their awards were completely affirmed on appeal. We agree and, accordingly, strike those portions of the amended final judgment as*444sessing costs against the four named tenants. We find no merit in any other points on appeal; thus we affirm as to the balance of the judgment.
That portion of the judgment which assesses costs against appellants Taylor, McClung, Kilmer and Cornish is stricken. Otherwise, the judgment is affirmed.
It is so ordered.
COBB, J., and LEE, R.E., Jr., Associate Judge, concur.